Case 1:20-cv-00518-DDD-JPM Document9 Filed 07/01/20 Page 1 of 2 PagelID#: 61

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
AUDIE EUGENE COUCH, CIVIL ACTION NO. 1:20-CV-518-P
Petitioner
VERSUS JUDGE DRELL
S. MERENDINO, £7 AL., MAGISTRATE JUDGE PEREZ-MONTES
Respondent
JUDGMENT

Before the court are (1) an appeal from the Magistrate Judge’s April 27, 2020
memorandum order (Doc 4) and (2) the Magistrate Judge’s Report and
Recommendation (Doc. 5) recommending Couch’s petition be denied and dismissed
without prejudice as the cited statute, 18 U.S,C, §3626 does not afford him relief and
this court lacks jurisdiction to hear any other matters.

As to the appeal of the Magistrate Judge’s memorandum order converting
Couch’s motion for compassionate release to a petition for habeas corpus, we note that
this court does not have jurisdiction to hear the matter directly. The proper court for
relief is the sentencing court, not the district where he is confined. Therefore,
recharacterization as a petition for habeas corpus was proper.

As to Couch’s claims for compassionate release, we have conducted a de novo
review of the record, including Couch’s objection to the Report and Recommendation
on June 8, 2020 (ECF No. 8), and concur with the Magistrate Judge’s findings. We
further note that to the extent Couch seeks release to home confinement under the
CARES Act, this and many other courts have previously determined that a district

_court lacks jurisdiction to adjudicate the issue of which inmates should be reassigned

 
Case 1:20-cv-00518-DDD-JPM Document9 Filed 07/01/20 Page 2 of 2 PagelID#: 62

to home confinement under the CARES Act. United States v. Korieocha, 2020 WL
2331679 (E.D. La. 2020); United States v. Gentry, 2020 WL 2131001 (W.D. La. 2020);
United States v. Figueroa Maldonado, 2020 WL 2225182 (S.D. Tex. 2020); United
States v. Echols, 2020 WL 2309255 (N.D. Miss. 2020). A request for consideration for
transfer to home confinement under the CARES Act must be made to the BOP, as it
is the agency vested with the authority to designate the place of confinement for all
inmates. See 18 U.S.C. § 3621(b). While the CARES Act does increase the
parameters of available home confinement for BOP inmates, it does not create a
federal cause of action for designation to that program. See 18 U.S.C. 3624(c)(2).

For the foregoing reasons, it is hereby

ORDERED that Couch’s appeal of the Magistrate Judge’s memorandum order
(Doc. 4) is DENIED. It is further

ORDERED that the Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241
(ECF No. 1) is hereby DISMISSED for lack of jurisdiction, WITHOUT PREJUDICE
to Petitioner seeking compassionate release in the court of conviction.

THUS DONE AND SIGNED at Alexandria, Louisiana, this L® day of July

2020.

DEE. D. DRELL
UNITED STATES DISTRICT JUDGE

 
